United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-2252
                          ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                      Elizandro Moises Hernandez-Gonzalez,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                            Submitted: November 6, 2014
                              Filed: December 19, 2014
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Elizandro Hernandez-Gonzalez (Gonzalez) pleaded guilty to selling and aiding
and abetting the sale of social security cards, in violation of 42 U.S.C. § 408(a)(7)(C)
and 18 U.S.C. § 2. The district court sentenced him to 16 months in prison and one
year of supervised release. The prison sentence imposed was within the Sentencing
Guidelines range of 12-18 months calculated by the district court, based on a total
offense level of 12 and a Category II criminal history score, resulting from the
assignment of two criminal history points for two prior convictions. One of the
points was assigned for a 2003 Driving Under the Influence (DUI) conviction which
Gonzalez committed when he was 17. He did not object to the assignment of one
criminal history point for this conviction.

       On appeal, counsel moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence was substantively
unreasonable. We denied counsel’s withdrawal motion and ordered supplemental
briefing addressing whether the district court committed plain error warranting relief,
under the standards of United States v. Olano, 507 U.S. 725 (1993), when it assigned
a criminal history point for the DUI conviction.

       Upon reviewing the supplemental briefs, we agree with the parties that the
district court erred in assigning a criminal history point for Gonzalez’s DUI offense,
because the conviction did not meet any of the criteria for assigning points to offenses
committed by defendants when they were under age 18. See U.S.S.G. § 4A1.2(d).
We conclude, however, that the error did not affect Gonzalez’s substantial rights,
because he has not shown a “reasonable probability that he would have received a
lighter sentence but for the error.” See United States v. Molnar, 590 F.3d 912, 915
(8th Cir. 2010). Without the incorrectly assigned point, Gonzalez’s criminal history
score would have been Category I, and his Guidelines imprisonment range would
have been 10-16 months. When choosing a prison sentence, the district court
commented that “16 months is the more reasonable sentence and one that reflects the
[18 U.S.C. §] 3553(a) factors and is sufficient but not greater than necessary to
achieve all of the sentencing purposes.” Gonzalez has pointed to nothing suggesting
that the district court—had it properly calculated the advisory range—would have
imposed a sentence of less than 16 months in prison. See United States v. Pirani, 406
F.3d 543, 553 (8th Cir. 2005) (en banc).



                                          -2-
Accordingly, we affirm.
               ______________________________




                            -3-